DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is a Corrected Notice of Allowability, addressing the dependency of claim 3.  Claims 1-4, 6-9, and 12-13 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Finnegan on February 5, 2021.
The application has been amended as follows: 
1. (Currently Amended) A beverage holder, comprising: a support arm extending between a proximal end and a distal end; the proximal end pivotal between an upward position and a downward position about a first horizontal, identified by a first fastener; a holder frame having a generally Y-shaped yoke with a three prong arrangement comprising two leg prongs and a body prong; the proximal end pivotally connected to the body prong so that the holder frame rotates about a second horizontal that is orthogonal to said first horizontal axis[[,]]; and a  horizontal axis,  identified by a second fastener, wherein the first and secondes enable a collapsed condition; a vertical support loop depending from a distal end of each leg prong, wherein the vertical support loop is adjustable along a longitudinal direction of the third axis; and a horizontal support loop connected to said distal end of each leg prong, wherein the horizontal support loop has a radius that extends along a longitudinal direction of the first axis, and wherein the radius is adjustable; and further comprising a clamp pivotably attached to the distal end of the support arm, and wherein the collapsed condition has the clamp circumscribed by the horizontal support loop.  
2. (Canceled) 
3. (Currently Amended) The beverage holder attached of claim [[2]]1, wherein the horizontal support loop and the vertical support loop pivot about a shared pivot point along yet another horizontal first axis parallel with the other two horizontal first axis.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the “locked position,” and the “down position” (as discussed on pg. 9, line 12).  The Examiner notes that it appears that reference character “20” appears to be the “up-and-locked position” of the tray, as shown in Fig. 6, while reference character “21” appears to be the “down position” of the tray, as shown in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural limitations drawn to the collapsible main support arm, the clamp, and the adjustable cup holder, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional receptacle holders, capable of being adjusted according to the user’s needs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        9-Feb-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632